                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


CHRISTOPHER MICHAEL POSEY,                         Case No.
SR., Individually and On Behalf of All
Others Similarly Situated,
                                                   CLASS ACTION COMPLAINT
                                  Plaintiff,

                       v.                          JURY TRIAL DEMANDED

BROOKDALE SENIOR LIVING INC.,
LUCINDA M. BAIER, T. ANDREW
SMITH, and STEVEN E. SWAIN,

                                   Defendants.



       Plaintiff Christopher Michael Posey, Sr. (“Plaintiff”), individually and on behalf of all

other persons similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint

against Defendants, alleges the following based upon personal knowledge as to Plaintiff and

Plaintiff’s own acts, and information and belief as to all other matters, based upon, inter alia, the

investigation conducted by and through Plaintiff’s attorneys, which included, among other

things, a review of the Defendants’ public documents, conference calls and announcements made

by Defendants, United States (“U.S.”) Securities and Exchange Commission (“SEC”) filings,

wire and press releases published by and regarding Brookdale Senior Living Inc. (“Brookdale”

or the “Company”), analysts’ reports and advisories about the Company, and information readily

obtainable on the Internet. Plaintiff believes that substantial additional evidentiary support will

exist for the allegations set forth herein after a reasonable opportunity for discovery.




                                                  1

     Case 3:20-cv-00543 Document 1 Filed 06/25/20 Page 1 of 30 PageID #: 1
                                 NATURE OF THE ACTION

        1.      This is a federal securities class action on behalf of a class consisting of all

persons and entities other than Defendants who purchased or otherwise acquired Brookdale

securities between August 10, 2016 and April 29, 2020, both dates inclusive (the “Class

Period”), seeking to recover damages caused by Defendants’ violations of the federal securities

laws and to pursue remedies under Sections 10(b) and 20(a) of the Securities Exchange Act of

1934 (the “Exchange Act”) and Rule 10b-5 promulgated thereunder, against the Company and

certain of its top officials.

        2.      Brookdale is headquartered in Brentwood, Tennessee.          The Company is the

nation’s largest senior-living community operator, with $4 billion in reported revenue in 2019.

        3.      As of February 1, 2020, Brookdale owned 356 communities, leased 307

communities, managed seventy-seven communities on behalf of third parties, and three

communities for which it has an equity interest. The Company operates independent living,

assisted living and dementia-care communities and continuing care retirement centers

(“CCRCs”).       Through its ancillary services programs, the Company also offers a range of

outpatient therapy, home health, personalized living and hospice services.

        4.      Throughout the Class Period, Defendants made materially false and misleading

statements regarding the Company’s business, operational and compliance policies. Specifically,

Defendants made false and/or misleading statements and/or failed to disclose that: (i)

Brookdale’s financial performance was sustained by, among other things, the Company’s

purposeful understaffing of its senior living communities; (ii) the foregoing conduct subjected

Brookdale to an increased risk of litigation and, once revealed, was foreseeably likely to have a

material negative impact on the Company’s financial results and reputation; (iii) as a result, the



                                                2

      Case 3:20-cv-00543 Document 1 Filed 06/25/20 Page 2 of 30 PageID #: 2
Company’s financial results were unsustainable; and (iv) as a result, the Company’s public

statements were materially false and misleading at all relevant times.

       5.      On April 30, 2020, Nashville Business Journal reported that a proposed class

action lawsuit had been filed against Brookdale in this Judicial District, which accused the

Company of, among other things, purposeful “chronically insufficient staffing” at its facilities in

an effort to meet financial benchmarks since at least April 24, 2016. According to the lawsuit,

Brookdale misled residents and their families when it promised to provide basic care and daily

living services. The lawsuit also claims that the proposed class of plaintiffs “have not received

the care and services they paid for.” The lawsuit asks for damages and for Brookdale to “stop

the unlawful and fraudulent practices.”

       6.      On this news, Brookdale’s stock price fell $0.56 per share, or 15.22%, over two

trading sessions, closing at $3.12 per share on May 1, 2020.

       7.      As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s securities, Plaintiff and other Class members have

suffered significant losses and damages.

                                JURISDICTION AND VENUE

       8.      The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by

the SEC (17 C.F.R. § 240.10b-5).

       9.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 27 of the Exchange Act.

       10.     Venue is proper in this Judicial District pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1391(b). Brookdale is headquartered in this Judicial



                                                3

     Case 3:20-cv-00543 Document 1 Filed 06/25/20 Page 3 of 30 PageID #: 3
District, Defendants conduct business in this Judicial District, and a significant portion of

Defendants’ actions took place within this Judicial District.

       11.     In connection with the acts alleged in this complaint, Defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including, but not

limited to, the mails, interstate telephone communications, and the facilities of the national

securities markets.

                                            PARTIES

       12.     Plaintiff, as set forth in the attached Certification, acquired Brookdale securities at

artificially inflated prices during the Class Period and was damaged upon the revelation of the

alleged corrective disclosures.

       13.     Defendant Brookdale is a Delaware corporation with principal executive offices

located at 111 Westwood Place, Suite 400, Brentwood, Tennessee 37027. The Company’s

common stock trades in an efficient market on the New York Stock Exchange (“NYSE”) under

the ticker symbol “BKD.”

       14.     Defendant Lucinda “Cindy” M. Baier (“Baier”) has served as Brookdale’s

President, Chief Executive Officer (“CEO”), and a Director of the Company since February

2018. Baier also served as the Company’s Chief Financial Officer (“CFO”) from before the start

of the Class Period until March 2018.

       15.     Defendant T. Andrew Smith (“Smith”) served as Brookdale’s CEO from before

the start of the Class Period until February 2018.

       16.     Defendant Steven E. Swain (“Swain”) has served as Brookdale’s Executive Vice

President and CFO since September 2018.




                                                 4

     Case 3:20-cv-00543 Document 1 Filed 06/25/20 Page 4 of 30 PageID #: 4
       17.      Defendants Baier, Smith, and Swain are sometimes referred to herein as the

“Individual Defendants.”

       18.      The Individual Defendants possessed the power and authority to control the

contents of Brookdale’s SEC filings, press releases, and other market communications. The

Individual Defendants were provided with copies of Brookdale’s SEC filings and press releases

alleged herein to be misleading prior to or shortly after their issuance and had the ability and

opportunity to prevent their issuance or to cause them to be corrected. Because of their positions

with Brookdale, and their access to material information available to them but not to the public,

the Individual Defendants knew that the adverse facts specified herein had not been disclosed to

and were being concealed from the public, and that the positive representations being made were

then materially false and misleading.      The Individual Defendants are liable for the false

statements and omissions pleaded herein.

       19.      Brookdale and the Individual Defendants are collectively referred to herein as

“Defendants.”

                              SUBSTANTIVE ALLEGATIONS

                                         Background

       20.      Brookdale is the nation’s largest senior-living community operator.           The

Company had $4 billion in reported revenue in 2019, making it one of Nashville’s largest

publicly traded healthcare companies.

       21.      As of February 1, 2020, Brookdale owned 356 communities, leased 307

communities, managed seventy-seven communities on behalf of third parties, and three

communities for which it has an equity interest. The Company operates independent living,

assisted living and dementia-care communities and CCRCs. Through its ancillary services



                                                5

     Case 3:20-cv-00543 Document 1 Filed 06/25/20 Page 5 of 30 PageID #: 5
programs, the Company also offers a range of outpatient therapy, home health, personalized

living and hospice services.

Materially False and Misleading Statements Issued During the Class Period

       22.     The Class Period begins on August 10, 2016. On August 9, 2016, during after-

market hours, Brookdale filed a quarterly report on Form 10-Q with the SEC, reporting the

Company’s financial and operating results for the quarter ended June 30, 2016 (the “2Q16 10-

Q”). For the quarter, Brookdale reported a net loss of $35.45 million, or $0.19 per diluted share,

on total revenue of $1.26 billion.

       23.     In comparing resident fees for the three months ended June 30, 2016, to the three

months ended June 30, 2015, the 2Q16 10-Q represented, in relevant part, that “[r]esident fee

revenue increased $10.6 million, or 1.0%, over the prior year period primarily as a result of an

increase in the average monthly revenue per unit compared to the prior year period”; and that,

“[d]uring the current period, revenues grew 1.6% at the 933 communities [Brookdale] owned or

leased during both full periods with a 3.0% increase in the average monthly revenue per unit

(excluding amortization of entrance fee revenue).”

       24.     In comparing facility operating expense for the three months ended June 30, 2016,

to the three months ended June 30, 2015, the 2Q16 10-Q represented, in relevant part, that

“[f]acility operating expense decreased over the prior year period primarily due to the impact of

disposition and lease termination activity since the beginning of the prior year period and a $13.7

million decrease in insurance expense from changes in estimates,” which “was partially offset by

increases in salaries and wages due to wage rate increases.”

       25.     In comparing general and administrative expense for the three months ended June

30, 2016, to the three months ended June 30, 2015, the 2Q16 10-Q represented, in relevant part,



                                                6

     Case 3:20-cv-00543 Document 1 Filed 06/25/20 Page 6 of 30 PageID #: 6
that “[g]eneral and administrative expense increased $1.2 million, or 1.3%, over the prior year

period primarily as a result of an increase in salaries and wages due to wage rate and bonus

accrual increases and an increase in non-cash stock-based compensation expense,” which “was

partially offset by a decrease in integration, transaction, transaction-related and strategic project

costs.”

          26.   In comparing costs incurred on behalf of managed communities for the three

months ended June 30, 2016, to the three months ended June 30, 2015, the 2Q16 10-Q

represented, in relevant part, that “[c]osts incurred on behalf of managed communities increased

$6.7 million, or 3.7%, primarily due to additional costs incurred on behalf of managed

communities resulting from increases in salaries and wages and other facility operating expenses

at the communities operated in both full periods.”

          27.   In addition to discussing these financial metrics, the 2Q16 10-Q also touted the

purported quality of Brookdale’s senior care services and facilities, stating, in relevant part, that

“[t]he Company is committed to providing senior living solutions primarily within properties that

are designed, purpose-built and operated to provide the highest quality service, care and living

accommodations for residents”; that, “[a]s of June 30, 2016, [Brookdale had] . . . the ability to

serve approximately 107,000 residents”; that Brookdale “offer[s] [its] residents access to a full

continuum of services across the most attractive sectors of the senior living industry”; that

Brookdale’s “senior living communities offer residents a supportive ‘home-like’ setting,

assistance with activities of daily living (such as eating, bathing, dressing, toileting and

transferring/walking)”; and that “[b]y providing residents with a range of service options as their

needs change, [Brookdale] provide[s] greater continuity of care.”




                                                 7

     Case 3:20-cv-00543 Document 1 Filed 06/25/20 Page 7 of 30 PageID #: 7
       28.     Appended as an exhibit to the 2Q16 10-Q were signed certifications pursuant to

the Sarbanes-Oxley Act of 2002 (“SOX”), wherein Defendants Smith and Baier certified that

“[t]he [2Q16 10-Q] fully complies with the requirements of Section 13(a) or 15(d) of the

Securities Exchange Act of 1934,” and that “[t]he information contained in the [2Q16 10-Q]

fairly presents, in all material respects, the financial condition and results of operations of the

Company.”

       29.     On February 15, 2017, Brookdale filed an annual report on Form 10-K with the

SEC, reporting the Company’s financial and operating results for the quarter and year ended

December 31, 2016 (the “2016 10-K”). For 2016, Brookdale reported a net loss of $404.40

million, or $2.18 per diluted share, on total revenue of $4.98 billion.

       30.     In comparing resident fees for full year 2016 to full year 2015, the 2016 10-K

represented, in relevant part, that “[r]esident fee revenue decreased $8.5 million, or (0.2)%,

compared to the prior year primarily due to disposition activity, through sales and lease

terminations, since the beginning of the prior year and a 130 basis point decrease in occupancy at

the 876 communities [Brookdale] owned or leased during both full periods,” which “was

partially offset by a 3.1% increase in RevPOR,” i.e., average monthly senior housing resident fee

revenues per occupied unit, “at these communities compared to the prior year”; that “[t]otal

RevPAR for the consolidated portfolio also increased by 3.0% compared to the prior year”; and

that “[t]he 81 communities disposed of subsequent to the beginning of the prior year generated

$126.2 million of revenue during 2016 compared to $202.0 million of revenue in the prior year.”

       31.     In comparing facility operating expense for full year 2016 to full year 2015, the

2016 10-K represented, in relevant part, that “[f]acility operating expense increased $10.5

million, or 0.4%, over the prior year primarily due to a $46.5 million increase in salaries and



                                                  8

     Case 3:20-cv-00543 Document 1 Filed 06/25/20 Page 8 of 30 PageID #: 8
wages due to wage rate increases at the 876 communities [Brookdale] owned or leased during

both full periods,” as well as “$18.4 million of expense increases for [Brookdale’s] ancillary

services in connection with higher home health and hospice average daily census,” which “was

partially offset by disposition activity, through sales and lease terminations, since the beginning

of the prior year and a $35.4 million decrease in insurance expense from changes in estimates”;

and that “[t]he 81 communities disposed of subsequent to the beginning of the prior year, either

through sales or lease terminations, incurred $99.6 million of facility operating expenses during

2016 compared to $164.5 million of facility operating expenses in the prior year.”

       32.     In comparing general and administrative expense for full year 2016 to full year

2015, the 2016 10-K represented, in relevant part, that “[g]eneral and administrative expense

decreased $57.2 million, or 15.4%, over the prior year primarily due to a $61.5 million decrease

in integration, transaction-related and strategic project costs”; and that “[t]his decrease was

partially offset by an increase in salaries and wages due to wage rate increases.”

       33.     In comparing costs incurred on behalf of managed communities for full year 2016

to full year 2015, the 2016 10-K represented, in relevant part, that “[c]osts incurred on behalf of

managed communities increased $14.3 million, or 2.0%, primarily due to additional costs

incurred on behalf of managed communities resulting from increases in salaries and wages and

other facility operating expenses at the communities operated in both full years.”

       34.     In addition to discussing these financial metrics, the 2016 10-K also contained

substantively the same statements as referenced in ¶ 27 supra with respect to the purported

quality of Brookdale’s senior care services and facilities.

       35.     With respect to Brookdale’s operating procedures that contribute to the care

afforded to each of its various senior care facilities, the 2016 10-K represented, in relevant part,



                                                  9

     Case 3:20-cv-00543 Document 1 Filed 06/25/20 Page 9 of 30 PageID #: 9
that Defendants “have implemented intensive standards, policies and procedures and systems,

including detailed staff manuals and training materials, which [they] believe have contributed to

high levels of customer service”; that Brookdale “ha[s] centralized accounting, finance and other

operating functions in [its] support centers so that, consistent with [its] operating philosophy,

community-based personnel can focus on resident care, family connections and efficient

operations”; that Brookdale “implement[s] effective budgeting and financial controls at each

community, and establish[es] standardized training and operations procedures”; and that

Brookdale has “established company-wide policies and procedures relating to, among other

things: resident care; community design and community operations; . . . risk management;

development of employee training materials and programs; . . . the hiring and training of

management and other community-based personnel; [and] compliance with applicable local and

state regulatory requirements.”

        36.       With respect to community staffing and training, the 2016 10-K represented, in

relevant part, that “[e]ach community has an Executive Director responsible for the overall day-

to-day operations of the community, including quality of care and service, social services and

financial performance”; that “[d]epending upon the size of the community, each Executive

Director is supported by a community staff member who is directly responsible for day-to-day

care of the residents and either community staff or regional support”; that “[o]ther key positions

supporting each community may include individuals responsible for food service, healthcare

services, therapy services, activities, housekeeping, and engineering”; and that Defendants

“believe that quality of care and operating efficiency can be maximized by direct resident and

staff contact.”




                                                10

    Case 3:20-cv-00543 Document 1 Filed 06/25/20 Page 10 of 30 PageID #: 10
       37.     With respect to quality assurance, the 2016 10-K represented, in relevant part, that

Defendants “maintain quality assurance programs at each of [their] communities through [their]

corporate and regional staff”; that Defendants’ “quality assurance programs are designed to

achieve a high degree of resident and family member satisfaction with the care and services that

[they] provide”; that Defendants’ “quality control measures include, among other things,

community inspections conducted by corporate staff on a regular basis,” and “cover [inter alia] .

. . quality of resident care . . . observance of residents in their daily living activities; and

compliance with government regulations”; and that Defendants’ “quality control measures also

include the survey of residents and family members on a regular basis to monitor their perception

of the quality of services provided to residents.”

       38.     In addition to these assurances, the 2016 10-K contained generic, boilerplate

representations concerning risks related to “[i]ncreases in the cost and availability of labor,

including increased competition for or a shortage of skilled personnel, increased wage pressures

or increased union activity, [which] would have an adverse effect on [Brookdale’s] business,

results of operations and cash flow.” For example, the 2016 10-K stated, in relevant part, that

Brookdale’s “success depends on [its] ability to retain and attract skilled management personnel

who are responsible for the day-to-day operations of each of [its] communities”; that

“[i]ncreased competition for or a shortage of nurses, therapists or other trained personnel, or

general inflationary pressures may require that [Defendants] enhance [their] pay and benefits

package to compete effectively for such personnel”; that Defendants “have experienced and may

continue to experience wage pressures due to minimum wage increases mandated by state and

local laws and the increase to the salary thresholds for overtime exemptions under the Fair Labor

Standards Act”; that Defendants “may not be able to offset such added costs resulting from



                                                 11

    Case 3:20-cv-00543 Document 1 Filed 06/25/20 Page 11 of 30 PageID #: 11
competitive, inflationary or regulatory pressures by increasing the rates [they] charge to [their]

residents or [their] service charges, which would negatively impact [their] results of operations

and cash flow”; that “[t]urnover rates and the magnitude of the shortage of nurses, therapists or

other trained personnel varies substantially from market to market”; that, “[i]f [Defendants] fail

to attract and retain qualified and skilled personnel, [their] ability to conduct [their] business

operations effectively, [their] overall operating results and cash flow could be harmed”; that

“efforts by labor unions to unionize any of [Defendants’] community personnel could divert

management attention, lead to increases in [their] labor costs and/or reduce [their] flexibility with

respect to certain workplace rules”; and that, “[i]f [Defendants] experience an increase in

organizing activity, if onerous collective bargaining agreement terms are imposed upon [them],

or if [they] otherwise experience an increase in [their] staffing and labor costs, [their] results of

operations and cash flow would be negatively affected.” Plainly, the foregoing risk warnings

were generic “catch-all” provisions that were not tailored to Brookdale’s actual known risks with

respect to the chronically understaffed condition of its senior living communities.

       39.     Appended as an exhibit to the 2016 10-K were signed SOX certifications, wherein

Defendants Smith and Baier certified that “[t]he [2016 10-K] fully complies with the

requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934,” and that “[t]he

information contained in the [2016 10-K] fairly presents, in all material respects, the financial

condition and results of operations of the Company.”

       40.     On February 22, 2018, Brookdale filed an annual report on Form 10-K with the

SEC, reporting the Company’s financial and operating results for the quarter and year ended

December 31, 2017 (the “2017 10-K”). For 2017, Brookdale reported a net loss of $571.42

million, or $3.07 per diluted share, on total revenue of $4.75 billion.



                                                 12

    Case 3:20-cv-00543 Document 1 Filed 06/25/20 Page 12 of 30 PageID #: 12
       41.     In comparing resident fees for full year 2017 to full year 2016, the 2017 10-K

represented, in relevant part, that “[r]esident fee revenue decreased $388.5 million, or 9.3%,

compared to the prior year primarily due to disposition activity, through sales and lease

terminations, since the beginning of the prior year”; that “[w]eighted average occupancy

decreased 130 basis points at the 766 communities [Brookdale] owned or leased during both full

periods, which reflects the impact of new competition in [their] markets”; that “[t]he 165

communities disposed of subsequent to the beginning of the prior year . . . generated $172.6

million of revenue during the current year period compared to $543.3 million of revenue in the

prior year period”; that “[t]he decrease in resident fee revenue was partially offset by a 2.5%

increase in RevPOR”; and that “[t]otal RevPAR for the consolidated portfolio also increased by

1.6% compared to the prior year.”

       42.     In comparing facility operating expense for full year 2017 to full year 2016, the

2017 10-K represented, in relevant part, that “[f]acility operating expense decreased $197.2

million, or 7.0%, over the prior year,” which was “primarily due to disposition activity, through

sales and lease terminations, of 165 communities since the beginning of the prior year period,

which incurred $135.0 million of facility operating expenses during the current year compared to

$413.1 million of facility operating expenses in the prior year”; and that “[t]hese decreases were

partially offset by an increase in salaries and wages arising from wage rate increases at the

communities [Brookdale] operated during both full years,” as well as “a $23.3 million increase in

insurance expense related to positive changes in the prior year to estimates in general liability

and professional liability and workers compensation expenses.”

       43.     In comparing general and administrative expense for full year 2017 to full year

2016, the 2017 10-K represented, in relevant part, that “[g]eneral and administrative expense



                                               13

    Case 3:20-cv-00543 Document 1 Filed 06/25/20 Page 13 of 30 PageID #: 13
decreased $58.0 million, or 18.5%, over the prior year primarily due to a $47.4 million decrease

in integration, transaction-related and strategic project costs,” which included, inter alia,

“[s]trategic project costs for 2016 [that] include[d] costs associated with strategic projects related

to refining [Brookdale’s] strategy, building out enterprise-wide capabilities (including EMR roll-

out projects) and reducing costs and achieving synergies by capitalizing on scale”; and that “a

reduction in corporate associate headcount resulted in decreased salaries and wage expenses in

the current year.”

       44.     In comparing costs incurred on behalf of managed communities for full year 2017

to full year 2016, the 2017 10-K represented, in relevant part, that “[c]osts incurred on behalf of

managed communities increased $153.5 million, or 20.8%, primarily due to [Brookdale’s] entry

into management agreements with the Blackstone Venture.”

       45.     In addition to discussing these financial metrics, the 2017 10-K also contained

substantively the same statements as referenced in ¶ 27 supra with respect to the purported

quality of Brookdale’s senior care services and facilities.

       46.     The 2017 10-K also contained substantively the same statements as referenced in

¶¶ 35-38 supra with respect to Brookdale’s operating procedures that contribute to the care

afforded to each of its various senior care facilities, community staffing and training, and quality

assurance; and which contained generic, boilerplate representations concerning risks related to

the cost and availability of labor, which were plainly generic “catch-all” provisions that were not

tailored to Brookdale’s actual known risks with respect to the chronically understaffed condition

of its senior living communities.

       47.     Appended as an exhibit to the 2017 10-K were signed SOX certifications, wherein

Defendants Smith and Baier certified that “[t]he [2017 10-K] fully complies with the



                                                 14

    Case 3:20-cv-00543 Document 1 Filed 06/25/20 Page 14 of 30 PageID #: 14
requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934,” and that “[t]he

information contained in the [2017 10-K] fairly presents, in all material respects, the financial

condition and results of operations of the Company.”

       48.     On February 14, 2019, Brookdale filed an annual report on Form 10-K with the

SEC, reporting the Company’s financial and operating results for the quarter and year ended

December 31, 2018 (the “2018 10-K”). For 2018, Brookdale reported a net loss of $528.26

million, or $2.82 per diluted share, on total revenue of $4.53 billion.

       49.     In comparing resident fees for full year 2018 to full year 2017, the 2018 10-K

represented, in relevant part, that “[r]esident fee revenue decreased $330.9 million, or 8.8%,

compared to the prior year primarily due to disposition activity through sales and lease

terminations of 219 communities since the beginning of the prior year,” which “was partially

offset by $32.3 million of revenue for four communities acquired during 2018”; that “[t]he

increases to RevPAR,” i.e., average monthly senior housing resident fee revenues per available

unit, “and RevPOR for the consolidated portfolio are primarily due to the disposition of

communities with lower RevPOR since the beginning of the prior year period”; that “RevPOR at

the 664 communities [Brookdale] owned or leased during both full years increased by 1.2%”;

that “[w]eighted average occupancy decreased 90 basis points at the 664 communities

[Brookdale] owned or leased during both full years, which reflects the impact of new

competition in [Brookdale’s] markets”; and that “RevPOR increased at communities that

[Defendants] owned or leased during both full years primarily as a result of in-place rent

increases and lower discounting.”

       50.     In comparing facility operating expense for full year 2018 to full year 2017, the

2018 10-K represented, in relevant part, that “[f]acility operating expense decreased $148.8



                                                 15

    Case 3:20-cv-00543 Document 1 Filed 06/25/20 Page 15 of 30 PageID #: 15
million, or 5.7%, over the prior year primarily due to disposition activity through sales and lease

terminations of 219 communities since the beginning of the prior year” that “incurred $207.8

million of facility operating expense during 2018 compared to $453.4 million of facility

operating expense in the prior year”; that “[t]he decrease was partially offset by an increase in

labor expense at the communities [Brookdale] operated during both full years and by $17.9

million of facility operating expense for four communities acquired during 2018”; that “[f]acility

operating expense at the 664 communities [Brookdale] operated during both full years increased

4.6%, over the prior year, reflecting the impact of [Brookdale’s] investment in salaries and

benefits and a tight labor market during 2018”; that Defendants “expect that [their] labor

investments will continue into 2019”; and that “costs for information technology systems and

insurance expenses increased at the communities [Brookdale] operated during both full years.”

         51.   In comparing general and administrative expense for full year 2018 to full year

2017, the 2018 10-K represented, in relevant part, that “[g]eneral and administrative expense

decreased $5.0 million, or 1.9%, over the prior year,” which was “primarily due to a decrease in

salaries and wages expense as a result of a reduction in [Brookdale’s] corporate associate

headcount pursuant to the initiative to scale our general and administrative costs in connection

with our portfolio optimization strategy”; and that “[g]eneral and administrative expense

included severance costs and retention costs of $12.3 million and $6.5 million, respectively, in

2018.”

         52.   In comparing costs incurred on behalf of managed communities for full year 2018

to full year 2017, the 2018 10-K represented, in relevant part, that “[c]osts incurred on behalf of

managed communities increased $119.1 million, or 13.4%, primarily due to [Brookdale’s] entry

into management agreements with the Blackstone Venture and the transition of communities



                                                16

    Case 3:20-cv-00543 Document 1 Filed 06/25/20 Page 16 of 30 PageID #: 16
previously leased from HCP and Welltower into the management services segment on an interim

basis”; that “costs incurred on behalf of managed communities increased as a result of increases

in salaries and wages and other facility operating expense at the communities managed in both

full years and due to the impact of the adoption of ASU 2014-09, Revenue from Contracts with

Customers on January 1, 2018 under the modified retrospective approach”; and that “[t]he

impact to each of revenue for reimbursed costs incurred on behalf of managed communities and

reimbursed costs incurred on behalf of managed communities as a result of applying ASC 606

was an increase of $46.1 million for 2018.”

       53.     In addition to discussing these financial metrics, the 2018 10-K also contained

substantively the same statements as referenced in ¶ 27 supra with respect to the purported

quality of Brookdale’s senior care services and facilities.

       54.     The 2018 10-K also contained substantively the same statements as referenced in

¶¶ 35-38 supra with respect to Brookdale’s operating procedures that contribute to the care

afforded to each of its various senior care facilities, community staffing and training, and quality

assurance; and which contained generic, boilerplate representations concerning risks related to

the cost and availability of labor, which were plainly generic “catch-all” provisions that were not

tailored to Brookdale’s actual known risks with respect to the chronically understaffed condition

of its senior living communities.

       55.     Appended as an exhibit to the 2018 10-K were signed SOX certifications, wherein

Defendants Baier and Swain certified that “[t]he [2018 10-K] fully complies with the

requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934,” and that “[t]he

information contained in the [2018 10-K] fairly presents, in all material respects, the financial

condition and results of operations of the Company.”



                                                 17

    Case 3:20-cv-00543 Document 1 Filed 06/25/20 Page 17 of 30 PageID #: 17
        56.     On November 5, 2019, Brookdale hosted an earnings call with investors and

analysts to discuss the Company’s financial and operating results for the quarter ended

September 30, 2019. In response to a question regarding wage pressures, Defendant Baier

stated, in relevant part:

        Now turning your first question of what do we -- what are we doing to deal with
        the wage pressures. However, the first and most important thing is a true focus on
        controlling overtime and contract labor. Now we have to get to the root cause of
        what drove this up and in 2019, and in Q3 in particular. One of the things that
        we've seen is it's the tightest labor market in the last 50 years. And so making
        sure that we've got appropriate staff in our communities is the most important
        thing that we can do.

(Emphasis added.)

        57.     On February 19, 2020, Brookdale filed an annual report on Form 10-K with the

SEC, reporting the Company’s financial and operating results for the quarter and year ended

December 31, 2019 (the “2019 10-K”). For 2019, Brookdale reported a net loss of $267.93

million, or $1.44 per diluted share, on total revenue of $4.06 billion.

        58.     In comparing resident fees for full year 2019 to full year 2018, the 2019 10-K

represented, in relevant part, that “[t]he decrease in total revenue was primarily attributable to the

disposition of 135 communities through sales of owned communities and lease terminations

since the beginning of the prior year, which resulted in $336.5 million less in resident fees during

the year ended December 31, 2019 compared to the prior year”; and that this “was partially

offset by a 1.9% increase in same community resident fee revenue and RevPAR, resulting from a

2.9% increase in same community RevPOR and an 80 basis points decrease in same community

weighted average occupancy.”

        59.     In comparing facility operating expense for full year 2019 to full year 2018, the

2019 10-K represented, in relevant part, that “[t]he decrease in facility operating expense was



                                                 18

    Case 3:20-cv-00543 Document 1 Filed 06/25/20 Page 18 of 30 PageID #: 18
primarily attributable to the disposition of communities since the beginning of the prior year,

which resulted in $234.2 million less in facility operating expense during the year ended

December 31, 2019”; and that this “was partially offset by a 5.1% increase in same community

facility operating expense, which was primarily due to an increase in labor expense arising from

planned wage rate increases and an increase in employee benefit expense and increases in

insurance and advertising costs compared to the prior year.”

       60.     In comparing general and administrative expense for full year 2019 to full year

2018, the 2019 10-K represented, in relevant part, that “[t]he decrease in general and

administrative expense was primarily attributable to a decrease in transaction and organizational

restructuring costs, a reduction in [Brookdale’s] corporate associate headcount since the

beginning of the prior year as [Defendants] scaled [their] general and administrative costs in

connection with community dispositions, and lower professional fees.”

       61.     In comparing costs incurred on behalf of managed communities for full year 2019

to full year 2018, the 2019 10-K represented, in relevant part, that “[t]he decrease in costs

incurred on behalf of managed communities was primarily due to terminations of management

agreements subsequent to the beginning of the prior year period.”

       62.     In addition to discussing these financial metrics, the 2019 10-K also contained

substantively the same statements as referenced in ¶ 27 supra with respect to the purported

quality Brookdale’s senior care services and facilities.

       63.     The 2019 10-K also contained substantively the same statements as referenced in

¶¶ 35-38 supra with respect to Brookdale’s operating procedures that contribute to the care

afforded to each of its various senior care facilities, community staffing and training, and quality

assurance; and which contained generic, boilerplate representations concerning risks related to



                                                 19

    Case 3:20-cv-00543 Document 1 Filed 06/25/20 Page 19 of 30 PageID #: 19
the cost and availability of labor, which were plainly generic “catch-all” provisions that were not

tailored to Brookdale’s actual known risks with respect to the chronically understaffed condition

of its senior living communities.

       64.     Appended as an exhibit to the 2019 10-K were signed SOX certifications, wherein

Defendants Baier and Swain certified that “[t]he [2019 10-K] fully complies with the

requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934,” and that “[t]he

information contained in the [2019 10-K] fairly presents, in all material respects, the financial

condition and results of operations of the Company.”

       65.     The statements referenced in ¶¶ 22-64 were materially false and misleading

because Defendants made false and/or misleading statements, as well as failed to disclose

material adverse facts about the Company’s business, operational and compliance policies.

Specifically, Defendants made false and/or misleading statements and/or failed to disclose that:

(i) Brookdale’s financial performance was sustained by, among other things, the Company’s

purposeful understaffing of its senior living communities; (ii) the foregoing conduct subjected

Brookdale to an increased risk of litigation and, once revealed, was foreseeably likely to have a

material negative impact on the Company’s financial results and reputation; (iii) as a result, the

Company’s financial results were unsustainable; and (iv) as a result, the Company’s public

statements were materially false and misleading at all relevant times.

                               The Truth Begins to Emerge

       66.     On April 30, 2020, Nashville Business Journal reported that a proposed class

action lawsuit had been filed against Brookdale in this Judicial District, which accused the

Company of, among other things, purposeful “chronically insufficient staffing” at its facilities in

an effort to meet financial benchmarks since at least April 24, 2016. According to the lawsuit,



                                                20

    Case 3:20-cv-00543 Document 1 Filed 06/25/20 Page 20 of 30 PageID #: 20
filed on April 24, 2020 under style of Gunza v. Brookdale Senior Living, Inc., 3:20-cv-00353

(M.D. Tenn.) (the “Gunza Lawsuit”), Brookdale misled residents and their families when it

promised basic care and daily living services. The lawsuit also claims that the proposed class of

plaintiffs “have not received the care and services they paid for,” and asks for damages and for

Brookdale to “stop the unlawful and fraudulent practices.” Specifically, the Gunza Lawsuit

alleged, among other things, that:

       [ ] BROOKDALE determines, limits, and controls the day-to-day staffing levels
       at its assisted living facilities from its corporate headquarters in Brentwood,
       Tennessee and, thus, determined, limited, and controlled the amount of
       care/service time available and provided to residents on a day-to-day basis at its
       facilities.

       [ ] BROOKDALE uses a computer program it designed, developed and controls,
       the Service Alignment Software, to determine, limit, and control the amount of
       care/service time available and provided to residents on a day-to-day basis at its
       facilities. As described above, the Service Alignment Software determines the
       number of staffing hours on a per-day basis in each of its facilities that are
       purportedly required to deliver the collective care services to residents by
       quantifying the total daily counts of each type of care service and multiplying
       each total count by an assumed average amount of labor task time BROOKDALE
       claims is required for each respective service.

       [ ] BROOKDALE’s exercise of control and domination over the day-to-day
       staffing and budgeted hours at its facilities is further evidenced by the fact that it
       keeps its method and labor task time inputs for computing daily staffing levels
       secret from assisted living facility level employees. BROOKDALE does not even
       allow its executive directors at each facility to know its method and labor time
       inputs used to compute daily staffing levels or to access the Service Alignment
       Software algorithms or source code. Furthermore, executive directors and facility
       level staff cannot modify the corporate-determined staffing levels without express
       permission from several layers of BROOKDALE corporate management. Any
       such request for permission to modify or customize must be documented.

       [ ] Only the highest corporate officers at BROOKDALE have access to or
       authority to modify the logic, algorithms, source code, task counts, and task times
       used in its Service Alignment Software.

       [ ] As a result, BROOKDALE has systematically short-staffed its assisted living
       facilities on a day-to-day basis, employing a fundamentally flawed and automated
       process, purposefully created and mandated to achieve budget objectives and to

                                                21

    Case 3:20-cv-00543 Document 1 Filed 06/25/20 Page 21 of 30 PageID #: 21
       satisfy predetermined financial performance thresholds rather than meeting
       residents’ needs by, among other things, embedding flawed assumptions into its
       staffing software to underestimate required staffing levels.

The foregoing allegations clearly implicated Brookdale’s highest levels of management, stating

that they had exclusive control over the systems used to determine staffing levels, which were

not directly and/or primarily tied to the needs of its senior residents.

       67.     After Nashville Business Journal reported the filing of the Gunza Lawsuit,

Brookdale’s stock price fell $0.56 per share, or 15.22%, over two trading sessions, closing at

$3.12 per share on May 1, 2020.

       68.     As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s securities, Plaintiff and other Class members have

suffered significant losses and damages.

                       PLAINTIFF’S CLASS ACTION ALLEGATIONS

       69.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or

otherwise acquired Brookdale securities during the Class Period (the “Class”); and were

damaged upon the revelation of the alleged corrective disclosures. Excluded from the Class are

Defendants herein, the officers and directors of the Company, at all relevant times, members of

their immediate families and their legal representatives, heirs, successors or assigns and any

entity in which Defendants have or had a controlling interest.

       70.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Brookdale securities were actively traded on the

NYSE. While the exact number of Class members is unknown to Plaintiff at this time and can

be ascertained only through appropriate discovery, Plaintiff believes that there are hundreds or



                                                  22

    Case 3:20-cv-00543 Document 1 Filed 06/25/20 Page 22 of 30 PageID #: 22
thousands of members in the proposed Class. Record owners and other members of the Class

may be identified from records maintained by Brookdale or its transfer agent and may be notified

of the pendency of this action by mail, using the form of notice similar to that customarily used

in securities class actions.

        71.       Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

        72.       Plaintiff will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in class and securities litigation.

Plaintiff has no interests antagonistic to or in conflict with those of the Class.

        73.       Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

              •   whether the federal securities laws were violated by Defendants’ acts as alleged
                   herein;

              •   whether statements made by Defendants to the investing public during the Class
                   Period misrepresented material facts about the business, operations and
                   management of Brookdale;

              •   whether the Individual Defendants caused Brookdale to issue false and misleading
                   financial statements during the Class Period;

              •   whether Defendants acted knowingly or recklessly in issuing false and misleading
                   financial statements;

              •   whether the prices of Brookdale securities during the Class Period were
                   artificially inflated because of the Defendants’ conduct complained of herein;
                   and

              •   whether the members of the Class have sustained damages and, if so, what is the
                   proper measure of damages.


                                                  23

    Case 3:20-cv-00543 Document 1 Filed 06/25/20 Page 23 of 30 PageID #: 23
        74.       A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation make it impossible for members of the Class to individually

redress the wrongs done to them. There will be no difficulty in the management of this action as

a class action.

        75.       Plaintiff will rely, in part, upon the presumption of reliance established by the

fraud-on-the-market doctrine in that:

              •   Defendants made public misrepresentations or failed to disclose material facts
                   during the Class Period;

              •   the omissions and misrepresentations were material;

              •   Brookdale securities are traded in an efficient market;

              •   the Company’s shares were liquid and traded with moderate to heavy volume
                    during the Class Period;

              •   the Company traded on the NYSE and was covered by multiple analysts;

              •   the misrepresentations and omissions alleged would tend to induce a reasonable
                    investor to misjudge the value of the Company’s securities; and

              •   Plaintiff and members of the Class purchased, acquired and/or sold Brookdale
                    securities between the time the Defendants failed to disclose or misrepresented
                    material facts and the time the true facts were disclosed, without knowledge of
                    the omitted or misrepresented facts.

        76.       Based upon the foregoing, Plaintiff and the members of the Class are entitled to a

presumption of reliance upon the integrity of the market.

        77.       Alternatively, Plaintiff and the members of the Class are entitled to the

presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of the State

of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material



                                                   24

    Case 3:20-cv-00543 Document 1 Filed 06/25/20 Page 24 of 30 PageID #: 24
information in their Class Period statements in violation of a duty to disclose such information,

as detailed above.

                                           COUNT I

 (Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                                   Against All Defendants)

        78.     Plaintiff repeats and re-alleges each and every allegation contained above as if

fully set forth herein.

        79.     This Count is asserted against Defendants and is based upon Section 10(b) of the

Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

        80.     During the Class Period, Defendants engaged in a plan, scheme, conspiracy and

course of conduct, pursuant to which they knowingly or recklessly engaged in acts, transactions,

practices and courses of business which operated as a fraud and deceit upon Plaintiff and the

other members of the Class; made various untrue statements of material facts and omitted to state

material facts necessary in order to make the statements made, in light of the circumstances

under which they were made, not misleading; and employed devices, schemes and artifices to

defraud in connection with the purchase and sale of securities. Such scheme was intended to,

and, throughout the Class Period, did: (i) deceive the investing public, including Plaintiff and

other Class members, as alleged herein; (ii) artificially inflate and maintain the market price of

Brookdale securities; and (iii) cause Plaintiff and other members of the Class to purchase or

otherwise acquire Brookdale securities and options at artificially inflated prices. In furtherance

of this unlawful scheme, plan and course of conduct, Defendants, and each of them, took the

actions set forth herein.

        81.     Pursuant to the above plan, scheme, conspiracy and course of conduct, each of the

Defendants participated directly or indirectly in the preparation and/or issuance of the quarterly

                                               25

    Case 3:20-cv-00543 Document 1 Filed 06/25/20 Page 25 of 30 PageID #: 25
and annual reports, SEC filings, press releases and other statements and documents described

above, including statements made to securities analysts and the media that were designed to

influence the market for Brookdale securities. Such reports, filings, releases and statements were

materially false and misleading in that they failed to disclose material adverse information and

misrepresented the truth about Brookdale’s finances and business prospects.

       82.      By virtue of their positions at Brookdale, Defendants had actual knowledge of

the materially false and misleading statements and material omissions alleged herein and

intended thereby to deceive Plaintiff and the other members of the Class, or, in the alternative,

Defendants acted with reckless disregard for the truth in that they failed or refused to ascertain

and disclose such facts as would reveal the materially false and misleading nature of the

statements made, although such facts were readily available to Defendants. Said acts and

omissions of Defendants were committed willfully or with reckless disregard for the truth. In

addition, each Defendant knew or recklessly disregarded that material facts were being

misrepresented or omitted as described above.

       83.     Information showing that Defendants acted knowingly or with reckless disregard

for the truth is peculiarly within Defendants’ knowledge and control. As the senior managers

and/or directors of Brookdale, the Individual Defendants had knowledge of the details of

Brookdale’s internal affairs.

       84.     The Individual Defendants are liable both directly and indirectly for the wrongs

complained of herein.     Because of their positions of control and authority, the Individual

Defendants were able to and did, directly or indirectly, control the content of the statements of

Brookdale. As officers and/or directors of a publicly-held company, the Individual Defendants

had a duty to disseminate timely, accurate, and truthful information with respect to Brookdale’s



                                                26

    Case 3:20-cv-00543 Document 1 Filed 06/25/20 Page 26 of 30 PageID #: 26
businesses, operations, future financial condition and future prospects.       As a result of the

dissemination of the aforementioned false and misleading reports, releases and public statements,

the market price of Brookdale securities was artificially inflated throughout the Class Period. In

ignorance of the adverse facts concerning Brookdale’s business and financial condition which

were concealed by Defendants, Plaintiff and the other members of the Class purchased or

otherwise acquired Brookdale securities at artificially inflated prices and relied upon the price of

the securities, the integrity of the market for the securities and/or upon statements disseminated

by Defendants, and were damaged thereby.

       85.     During the Class Period, Brookdale securities were traded on an active and

efficient market. Plaintiff and the other members of the Class, relying on the materially false and

misleading statements described herein, which the Defendants made, issued or caused to be

disseminated, or relying upon the integrity of the market, purchased or otherwise acquired shares

of Brookdale securities at prices artificially inflated by Defendants’ wrongful conduct. Had

Plaintiff and the other members of the Class known the truth, they would not have purchased or

otherwise acquired said securities, or would not have purchased or otherwise acquired them at

the inflated prices that were paid. At the time of the purchases and/or acquisitions by Plaintiff

and the Class, the true value of Brookdale securities was substantially lower than the prices paid

by Plaintiff and the other members of the Class. The market price of Brookdale securities

declined sharply upon public disclosure of the facts alleged herein to the injury of Plaintiff and

Class members.

       86.     By reason of the conduct alleged herein, Defendants knowingly or recklessly,

directly or indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-5

promulgated thereunder.



                                                27

    Case 3:20-cv-00543 Document 1 Filed 06/25/20 Page 27 of 30 PageID #: 27
          87.   As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and

the other members of the Class suffered damages in connection with their respective purchases,

acquisitions and sales of the Company’s securities during the Class Period, upon the disclosure

that the Company had been disseminating misrepresented financial statements to the investing

public.

                                           COUNT II

    (Violations of Section 20(a) of the Exchange Act Against The Individual Defendants)

          88.   Plaintiff repeats and re-alleges each and every allegation contained in the

foregoing paragraphs as if fully set forth herein.

          89.   During the Class Period, the Individual Defendants participated in the operation

and management of Brookdale, and conducted and participated, directly and indirectly, in the

conduct of Brookdale’s business affairs.       Because of their senior positions, they knew the

adverse non-public information about Brookdale’s misstatement of income and expenses and

false financial statements.

          90.   As officers and/or directors of a publicly owned company, the Individual

Defendants had a duty to disseminate accurate and truthful information with respect to

Brookdale’s financial condition and results of operations, and to correct promptly any public

statements issued by Brookdale which had become materially false or misleading.

          91.   Because of their positions of control and authority as senior officers, the

Individual Defendants were able to, and did, control the contents of the various reports, press

releases and public filings which Brookdale disseminated in the marketplace during the Class

Period concerning Brookdale’s results of operations.         Throughout the Class Period, the

Individual Defendants exercised their power and authority to cause Brookdale to engage in the



                                                 28

    Case 3:20-cv-00543 Document 1 Filed 06/25/20 Page 28 of 30 PageID #: 28
wrongful acts complained of herein. The Individual Defendants therefore, were “controlling

persons” of Brookdale within the meaning of Section 20(a) of the Exchange Act. In this

capacity, they participated in the unlawful conduct alleged which artificially inflated the market

price of Brookdale securities.

       92.        Each of the Individual Defendants, therefore, acted as a controlling person of

Brookdale. By reason of their senior management positions and/or being directors of Brookdale,

each of the Individual Defendants had the power to direct the actions of, and exercised the same

to cause, Brookdale to engage in the unlawful acts and conduct complained of herein. Each of

the Individual Defendants exercised control over the general operations of Brookdale and

possessed the power to control the specific activities which comprise the primary violations

about which Plaintiff and the other members of the Class complain.

       93.        By reason of the above conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act for the violations committed by Brookdale.


                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment against Defendants as follows:

       A.         Determining that the instant action may be maintained as a class action under

Rule 23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the Class

representative;

       B.         Requiring Defendants to pay damages sustained by Plaintiff and the Class by

reason of the acts and transactions alleged herein;

       C.         Awarding Plaintiff and the other members of the Class prejudgment and post-

judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

       D.         Awarding such other and further relief as this Court may deem just and proper.


                                                  29

    Case 3:20-cv-00543 Document 1 Filed 06/25/20 Page 29 of 30 PageID #: 29
                             DEMAND FOR TRIAL BY JURY

      Plaintiff hereby demands a trial by jury.

Dated: June 25, 2020

                                                       Respectfully submitted,


                                                       s/Paul Kent Bramlett
                                                       Paul Kent Bramlett TN #7387/MS #4291
                                                       Robert Preston Bramlett TN #25895
                                                       BRAMLETT LAW OFFICES
                                                       P. O. BOX 150734
                                                       Nashville, TN 37215-0734
                                                       Telephone:    615.248.2828
                                                       Facsimile:    866.816.4116
                                                       PKNASHLAW@aol.com
                                                       Robert@BramlettLawOffices.com


                                                       POMERANTZ LLP
                                                       Jeremy A. Lieberman (pro hac to be filed)
                                                       J. Alexander Hood II (pro hac to be filed)
                                                       600 Third Avenue, 20th Floor
                                                       New York, New York 10016
                                                       Telephone: (212) 661-1100
                                                       Facsimile: (212) 661-8665
                                                       jalieberman@pomlaw.com
                                                       ahood@pomlaw.com

                                                       POMERANTZ LLP
                                                       Patrick V. Dahlstrom (pro hac to be filed)
                                                       10 South La Salle Street, Suite 3505
                                                       Chicago, Illinois 60603
                                                       Telephone: (312) 377-1181
                                                       Facsimile: (312) 377-1184
                                                       pdahlstrom@pomlaw.com


                                                       Attorneys for Plaintiff




                                                  30

   Case 3:20-cv-00543 Document 1 Filed 06/25/20 Page 30 of 30 PageID #: 30
